Case 1:19-cr-00893-LAK Document 113 Filed 07/26/21 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee ee ee ee eee eee x
UNITED STATES OF AMERICA : CONSENT PRELIMINARY ORDER

OF FORFEITURE/ MONEY JUDGMENT

- Vv. -

19 Cr. 893 (LAK)

DONALD LAGUARDIA,
Defendant.

cee wom eee eee eee ee ee Seer eee ee x

WHEREAS, on or about December 13, 2019, defendant DONALD LAGUARDIA
(the “Defendant”), was charged in a three-count Indictment, 19 Cr. 893 (LAK) (the “Indictment”,
with securities fraud, in violation of Title 15, United States Code, Sections 78j(b) & 78 ff; Title 17,
Code of Federal Regulations, Section 240.10b-5; and Title 18, United States Code, Section 2
(Count One); investment adviser fraud, in violation of Title 15, United States Code, Sections 80b-
6 & 80b-17 and Title 18, United States Code, Section 2 (Count Two); and wire fraud, in violation
of Title 18 United States Code, Sections 1343 and 2 (Count Three);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One, Two,

and Three seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461, of all property, real and personal,
that constitutes, or is derived from, proceeds traceable to the commission of the offenses charged

in Counts One, Two, and Three of the Indictment;
WHEREAS, on or about November 12, 2020, the Defendant was found guilty

following a jury trial, of Counts One, Two, and Three of the Indictment;
Case 1:19-cr-00893-LAK Document 113 Filed 07/26/21 Page 2 of 4

WHEREAS, the Defendant consents to the entry of a money judgment against him
in the amount of $2,571,500 in United States currency, representing the amount of proceeds
traceable to the commission of the offenses charged in Counts One, Two, and Three of the
Indictment that the Defendant personally obtained;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney AUDREY STRAUSS, United States Attorney, Assistant United States
Attorney Daniel Loss, of counsel, and the Defendant and his attorney, Eric Creizman, Esq., that:

1. As a result of the offenses charged in Counts One, Two, and Three of the
Indictment, a money judgment in the amount of $2,571 ,500 in United States currency (the “Money
Judgment”), representing the amount of proceeds traceable to those offenses that the Defendant
personally obtained, shall be entered against the Defendant.

De Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, upon entry
of this Consent Preliminary Order of Forfeiture/Money Judgment, this Consent Preliminary Order
of Forfeiture/Money Judgment is final as to the Defendant and shall be deemed part of the sentence
of the Defendant, and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal money
order, bank or certified check, made payable to the United States Marshals Service, and delivered
by mail to the United States Attorney’s Office, Southern District of New York, ATTN: Money
Laundering and Transnational Criminal Enterprises Unit, One Saint Andrew’s Plaza, New York,
New York 10007 and shall indicate the Defendant’s name and case number.

4. Upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the
United States Marshals Service is authorized to deposit the payments on the Money Judgment in

the Assets Forfeiture Fund, and the United States shall have clear title to such forfeited property.
Case 1:19-cr-00893-LAK Document 113 Filed 07/26/21 Page 3 of 4

8. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

By: fl ( Cc he /rea|

Daniel Loss DATE
Assistant United States Attorney

 

 

 

 

 

DONALD LAGUARDIA
Defendant
D2Ie Saath 22/2 20 /, s/20 2]
D ofalf Laguysli DATE
oe Ww Cw 7/2 [202 }
* Eric Creizman, Esq. DATE

Attorney for the Defendant

THE HONORABLE/LEWIS KAPLAN DATE
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
Case 1:19-cr-00893-LAK Document 113 Filed 07/26/21 Page 4 of 4

  

5. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the United

States Attorney’s Office is authorized to conduct any discovery needed to identify,

locate or
dispose of forfeitable property, including depositions, interrogatories, requests for production of

documents and the issuance of subpoenas.

6.

The Court shall retain jurisdiction to enforce this Consent Preliminary Order of

Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to Rule

32.2 of the Federal Rules of Criminal Procedure.

ds The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One Saint Andrew’s Plaza, New York, New York 10007.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
